Citation Nr: 0840679	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  He had additional service in the Air 
National Guard.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for otosclerosis of the right 
hear with moderate hearing impairment, claimed as bilateral 
hearing loss.

In his December 2007 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, i.e., a Travel Board hearing.  In an 
October 2008 letter the RO notified him that his Travel Board 
hearing had been scheduled for November 3, 2009.  But in a 
statement received later in October 2008, he indicated that 
he would not be able to make the hearing and requested that 
his case be transferred to the Board for further 
consideration.  Therefore, his Travel Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The veteran's bilateral hearing loss was first identified 
approximately four years after his separation from active 
duty service and is unrelated to acoustic trauma while on 
active duty.


CONCLUSION OF LAW

The veteran does not have bilateral hearing loss due to a 
disease or injury incurred in or aggravated by his military 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing 


any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in March 2007, prior to the initial adjudication 
of his claim in April 2007.  The letter informed him of the 
evidence required to substantiate his claim, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Although the letters did not comply 
with Dingess, as he was not apprised of the downstream 
disability-rating and effective-date elements of his claim, a 
more recent letter dated in October 2008 notifying him of his 
scheduled hearing did include discussion of these downstream 
elements of his claim.  And, in any event, any failure by VA 
to notify the veteran of these elements would be 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board will conclude below that the preponderance of 
the evidence is against his underlying claim for service 
connection, the downstream disability-rating and effective-
date elements of his claims are moot.  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained his service 
medical and personnel records.  In correspondence dated in 
March 2007 he indicated that he had no other information or 
evidence to submit.  In addition, he was afforded a VA 
audiological evaluation in November 2007 to determine whether 
he has a hearing loss disability of either ear as a result of 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Merits of the Claim

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such 
as organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if manifested to a compensable degree 
(of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the veteran clearly has a bilateral hearing 
loss disability according to VA standards.  In this regard, a 
VA audiological evaluation performed in November 2007 showed 
that all of the auditory thresholds for the frequencies 
500, 1000, 2000, 3000, and 4000 Hz were greater than 40 
decibels in both ears.  Thus, the veteran has established 
that he has sufficient hearing loss to be considered a 
disability for VA compensation purposes.  See again 38 C.F.R. 
§ 3.385.

Consequently, the determinative issue is whether the 
veteran's current bilateral hearing loss disability is 
somehow attributable to his military service - and, 
in particular, to acoustic trauma from excessive noise 
exposure.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the record establishes the veteran probably 
experienced acoustic trauma in service.  His DD Form 214 does 
not list any medals or awards typically associated with 
combat.  However, his service personnel records confirm he 
flew in several combat missions during the Korean Conflict.  
The Board will therefore presume he was exposed to acoustic 
trauma while on active duty in that capacity.  In this 
regard, 38 U.S.C.A. § 1154(b) and the implementing 
regulation, 38 C.F.R. § 3.304(d), provide a relaxed 
evidentiary burden of proof with respect to the issue of an 
in-service injury for any injury alleged to have been 
incurred in combat.  See Collette v. Brown, 82 F.3d 389 
(1996).  

However, that said, even though in-service acoustic trauma 
may be presumed under 38 C.F.R. § 1154(b) and 38 C.F.R. 
§ 3.304(d), this reduced evidentiary burden of proof only 
applies to the question of service incurrence, not to the 
question of whether there is a nexus, i.e., an etiological 
link, between the current disability and service, which 
generally requires competent medical evidence.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  In other words, 
combat service, even if as here established, does not obviate 
the need for the veteran to also have medical nexus evidence 
linking his currently claimed disability to his military 
service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999) (also requiring 
this medical nexus evidence when service medical records are 
lost, missing or presumed destroyed).  And, unfortunately, in 
this particular case at hand the most probative medical 
evidence indicates the veteran's bilateral hearing loss 
disability is unrelated to his military service. 

None of the veteran's service medical records shows any 
objective evidence of any hearing loss in either ear.  At a 
physical examination in September 1950, approximately one 
year prior to his enlistment in September 1951, he reported 
right ear hearing loss.  However, whispered voice testing at 
that time was 15/15, bilaterally, so normal, thereby 
contradicting his assertion of a pre-existing right ear 
hearing loss disability.  A physical examination performed in 
September 1951 at the time of his enlistment also noted that 
whispered voice testing was 15/15, bilaterally.  The Board 
will therefore presume the veteran began active duty in 
September 1951 in sound condition with respect to his 
hearing.  See 38 U.S.C.A. § 1111.  

The only audiometric testing during the veteran's three years 
of active duty was in April 1952.  At that time, testing of 
the right ear revealed a 15-decibel loss at the 500, 1000, 
and 2000 Hz levels, and a 10-decibel loss at the 4000 Hz 
level.  Testing of the left ear revealed a 5-decibel loss at 
the 500 Hz level, a zero-decibel loss at the 1000 Hz level, a 
-5-decibel loss at the 2000 Hz level, and a -10-decibel loss 
at the 4000 Hz level.  And at his separation examination in 
September 1954, although audiometric testing was not 
performed, whispered voice testing was 15/15, bilaterally.  
Thus, since his hearing in both ears was entirely normal 
throughout his period of active duty from September 1951 to 
September 1954, these records provide highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

The only evidence which appears to support the veteran's 
claim is an April 1958 Air National Guard examination report, 
wherein the examining physician noted in his summary that the 
veteran had a 10-year history of gradual hearing loss in his 
right ear due to otosclerosis.  However, no testing - either 
by way of audiometric or whispered voice - was performed at 
that time to verify whether hearing loss in his right ear was 
in fact present.  Moreover, an audiological evaluation 
performed in May 1955, just three years prior, contradicts 
the statement that he had 10-year history of right ear 
hearing loss.  In this regard, testing of his right ear at 
that time revealed a 5-decibel loss at the 500 Hz level, a 
10-decibel loss at the 1000 Hz level, a 5-decibel loss at the 
2000 Hz level, and a 15-decibel loss at the 4000 Hz level.  
Testing of his left ear revealed identical findings, except 
for a 10-decibel loss at the 4000 Hz level.  In light of 
these findings, it is apparent that he did not have any 
hearing loss in either ear four years after his separation 
from active duty service.



Thus, the service medical records during his period of active 
duty, as well as the examination reports associated with his 
inactive service in the Air National Guard, do not show he 
had any hearing loss.  Nor, alternatively, do the above 
findings indicate any significant upward trend during his 
three years of active duty showing a diminishing of his 
hearing.  See Hensley, supra.  Simply stated, these records 
provide highly probative evidence against his claim.  See 
Struck, 9 Vet. App. at 147.

In addition, a bilateral hearing loss disability was not 
confirmed until the November 2007 VA audiological evaluation 
report, many years after the veteran's military service had 
ended.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  
But more importantly, the audiologist who performed that 
November 2007 evaluation reviewed the claims file for the 
veteran's pertinent medical and other history - including 
his alleged noise exposure in service, and concluded that his 
bilateral hearing loss disability is unrelated to his period 
of active duty.  The audiologist based her opinion, in part, 
on the fact that the veteran's service medical records were 
unremarkable for any documentation of tinnitus and hearing 
loss.  

This opinion constitutes highly probative evidence against 
the veteran's claim, as it was based on a review of his 
claims file and has not been contradicted by any other 
medical evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

The only evidence in support of the veteran's claim is his 
personal lay statements.  But as a layman, without medical 
expertise, he simply is not qualified to render a medical 
opinion concerning the cause or date of onset of his hearing 
loss disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  


He is only competent to comment on symptoms (e.g., difficulty 
hearing) he may have personally experienced during and since 
service, but not the etiology of his symptoms.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


